Citation Nr: 1749905	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Navy from October 2003 to March 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since transferred to the RO in Seattle, Washington.

The Board remanded this issue in December 2013 and again in March 2017 for additional development, to include a new VA examination.

An August 2017 rating decision increased the Veteran's initial evaluation from 10 percent to 20 percent effective the day following her discharge from active duty.  The RO also changed the Veteran's initial assignment of Diagnostic Codes 5003-5203 for her left shoulder disability, and instead rated her under Diagnostic Codes 5003-5201 based upon limitation of motion of the arm.


FINDING OF FACT

Throughout the period of appeal, the Veteran's left shoulder symptoms have not more closely approximated limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left shoulder disability have not all been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

The Veteran contends that her left shoulder disability is severe enough to warrant a rating in excess of 20 percent.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201.  Diagnostic Code 5003 provides that arthritis is rated based on limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When such limitation of motion is noncompensable, a rating of 10 percent is warranted for each major joint group or group of minor joints affected by the limitation of motion. 

The Veteran is right hand dominant.  Her post-service medical records reflect an ongoing problem with her left shoulder and active treatment.  Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major and minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder.  The maximum schedular rating of 30 percent is warranted for limitation of motion of the minor arm to 25 degrees from the side.  

Normal shoulder flexion is 180 degrees.  Normal abduction is 180 degrees.  Normal internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 

In January 2010, the Veteran underwent a VA examination to assess the severity of her left shoulder disability.  She reported waxing and waning pain since an injury in 2005, which was somewhat relieved by over the counter pain medication and physical therapy.  She reported mild pain in her left shoulder to the examiner.  There was no redness, swelling or tenderness on any aspect of her left shoulder.  There was good strength in her left arm.  Imaging was interpreted as showing probable mild degenerative changes of the glenoid process.  The Veteran's left shoulder had full range of motion in active and passive motion testing.  Repetitive motion testing did not result in additional range of motion loss.  She reported that it was inconvenient to reach backwards, but otherwise the disability did not interfere with her work.  

In January 2015, the Veteran underwent another imaging study of her left shoulder at a VA Medical Center (VAMC).  Imaging showed an unremarkable left shoulder with no significant degenerative changes identified.  In the corresponding VA examination, the Veteran was diagnosed with a left shoulder strain.  The Veteran described flare ups approximately once or twice per week.  She reported decreased range of motion, no radicular symptoms, and effective treatment with medication and physical therapy.  She reported that she could not lift over 30 pounds, and had a decreased ability to do repetitive lifting of 15 pounds over her head in exercise class.  She reported feeling like she lost half of her left arm function during flare ups.  The Veteran had full range of motion with pain noted on examination that caused functional loss.  Repetitive motion testing did not decrease her range of motion.  Pain and weakness contributed to functional loss, but the estimated range of motion remained the same.  The examination findings were consistent with the Veteran's statements describing her functional loss with repetitive use over time and during flare ups.  In the examination, the Veteran lifted a brief case weighing 15 pounds over her head for one minute, and the left shoulder showed some weakness.  Muscle strength was normal, and there was no indication of ankylosis, rotator cuff involvement, instability, or an impairment of the humerus.  

In an April 2017 VA examination, the Veteran reported a dull, achy pain around the mid-trapezius of the left shoulder.  Her pain increased with movement and the Veteran noted a popping sensation.  The examiner reported that lifting with the left arm could be difficult because of perceived weakness and pain.  The Veteran reported being unable to lift her infant son when he was small, and sometimes patient care at work was a challenge.  She reported feeling less secure lifting heavy things at work due to these symptoms.  Left shoulder flexion was measured at 0-170 degrees, abduction at 0-160 degrees, external rotation at 0-90 degrees, and internal rotation at 0-80 degrees.  There was pain noted on flexion and abduction.  There was no evidence of pain of weight bearing.  There was no additional loss of range of motion in repetitive use testing.  The examiner could not replicate range of motion but stated that the examination was consistent with the Veteran's reported functional loss during a flare up.  Muscle strength was normal, and there was no indication of atrophy, ankylosis, rotator cuff involvement, instability, or impairment of the humerus.  

After reviewing the most recent radiograph from January 2015, the examiner noted that no degenerative changes were apparent.  Presumably, the service-connected diagnosis of left shoulder degenerative joint disease was made on the basis of the January 2010 imaging indicating "probable degenerative changes of the glenoid" and "suspect degenerative change."  The examiner stated that it was inconceivable that arthritic changes seen earlier would disappear, and concluded that the "probable" changes from 2010 were not actually arthritis.  The examination range of motion abnormalities were best explained by a diagnosis of a shoulder strain.  The Veteran had near-normal left shoulder range of motion, some pain on movement, and no weakness demonstrated on the examination.  The examiner recommended that she limit heavy lifting, and constrain lifting to below shoulder level. 

After a thorough review of the medical and lay evidence of record, the Board finds that the criteria for an initial evaluation in excess of 20 percent are not met.

At the outset, the Board notes that the Veteran is right handed.  As such, a left shoulder injury is rated as a minor extremity.  In January 2010, January 2015 and April 2017 VA examinations, the Veteran demonstrated full or near-full range of motion in her left shoulder.  While she experienced pain on motion and weakness, it did not reduce her range of motion in repetitive use testing.  Examiners in January 2015 and April 2017 stated that the Veteran's self-described flare up symptoms were consistent with the findings of their examination.  The Veteran experienced weakness and pain during lifting, and showed some increased weakness when performing over-the-head lifting exercises in the examination.  

A rating in excess of 20 percent is not warranted as the Veteran's symptoms are adequately reflected in her current evaluation.  When rating degenerative arthritis based upon limitation of motion of a minor extremity, the highest evaluation is 30 percent.  In order to award that evaluation, limitation of motion of the arm must be constrained to 25 degrees from the side, or symptoms must closely approximate that severe limitation.  The Veteran has near-full range of motion in her left shoulder, even after repetitive use.  While she has been advised to restrict heavy lifting, the most recent examiner stated that lifting may occur up to shoulder height.  The Veteran stated that, at worst, she felt as though she lost about half of her left arm function during flare ups, which manifested with pain and weakness that limited her ability to lift.  She did not report severe limitation of motion, but instead that she just used her right arm more to compensate.  The Veteran's complaints focused primarily on her varying ability to lift in the workplace.  Even as reported, her statements regarding limitations and functional impairment during flare ups similarly do not reflect a more severe restriction that would emulate being unable to lift her arm beyond 25 degrees from her side.  

The Board recognizes that the Veteran believes her left shoulder disability is more severe than reflected in a 20 percent evaluation.  The severity of a joint disability is measured by range of motion and functional limitation, which are medical determinations.  The Veteran is competent to provide testimony to establish the occurrence of observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board recognizes that the Veteran is a nurse, but she has not offered alternative range of motion estimates, nor have her expressed symptoms more closely approximated the criteria for a 30 percent evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, examiners have noted full or near-full range of motion in her left shoulder.  She did experience pain and weakness, particularly with lifting, but the limitation was not so severe as to restrict her movements to approximately 25 degrees from her side.  Two examiners have also doubted the service-connected diagnosis of a degenerative condition, contradicting the January 2010 imaging study.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left shoulder disability is entitled to a higher evaluation, the Board ultimately affords the objective medical evidence of record, which weighs against such an evaluation, greater probative weight than the lay opinions.

Additionally, there are no alternative Diagnostic Codes that can be applied to afford the Veteran a higher rating.  The Board notes that there are other Diagnostic Codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the shoulder), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  However, the Veteran's left shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, nor was ankylosis found in any examination.  As such, there are no alternative Diagnostic Codes that may afford the Veteran a higher evaluation.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left shoulder disability is not more closely approximated by an initial rating in excess of 20 percent.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2017).  




ORDER

Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


